Bloom, J. (concurring).
It is clear that the extended examination of defendant’s alibi witness on the question of whether or when they came forward to disclose the facts constituting the alibi to the police or to the District Attorney had some bearing on the credibility of those witnesses. Nevertheless, in the circumstances of this case, it was improper to permit such examination, and comment thereon in summation by the prosecutor (People v Milano, 59 AD2d 852; People v Hamlin, 58 AD2d 631; People v Mims, 59 AD2d 769; People v Smoot, 59 AD2d 898). However, in light of the overwhelming evidence of defendant’s guilt, such error was harmless beyond a reasonable doubt (People v Crimmins, 36 NY2d 230). Accordingly, I concur for affirmance. However, the increasing frequency with which the issue is presented to us requires that the circumstances under which such evidence is admissible be codified. I would permit introduction thereof only if the trial court, at the time such proof is offered, charges the jury that (1) the witness is under no duty to disclose any evidence of the alibi defense, either to the police or to the District Attorney (People v Brown, 62 AD2d 715; People v Maschi, 65 AD2d 405, 411), and that no inference as to guilt or innocence may be drawn by the jury from the failure to disclose and (2) the evidence may be considered by them only in connection with the credibility of the witness. If the prosecution utilizes the failure to disclose in summation, the admonition by the trial court should be repeated in the main charge. Of course, this has no application to a defendant. As to him, cross-examination about postarrest silence is violative of his Fifth Amendment rights (Doyle v Ohio, 426 US 610; People v Smoot, supra), unless he introduces the issue.